MARIS, Chief Judge
(dissenting).
I find myself unable to agree to the conclusion to which my brethren have come in this case. For it seems to me that Section 13(a) of Revised Maximum Price Regulation No. 287 must be viewed in the light of the whole regulation of which it is an integral paid and particularly of Section 6 which authorizes and requires each manufacturer to prepare and file his own spring pricing chart.
Section 13(a) limits manufacturers’ margins to 15% until they shall have filed and received an acknowledgment of the required pricing chart. The evidence shows that historically 15% was the smallest margin realized by any appreciable portion of the industry manufacturing women’s, girls’, children’s and toddlers’ outerwear garments. Considered in vacuo, therefore, I can understand why Section 13(a) might be regarded as arbitrary.
Considered in its relation to Section 6, however, as I think it must be, it seems to me to be entirely reasonable and, indeed, the only feasible solution of the problem confronting the Administrator. For the scheme of the regulation is to permit and, indeed, require those subject to it to fix their own px'ices based on their own historical margins through the procedure of preparing and filing pricixig charts. Here, therefore, is a regulation which, while it does fix the maximum price at the minimum historically enjoyed by the low margin fringe of the industry, nevertheless at the same time gives to each member of the industry the opportunity himself to adjust this maximum price upward by preparing and filing a pricing chart. In other words, the regulation fixes the allowable margin at the minimum enjoyed by any appreciable portion of the industry while at the same time permitting any manufacturer whose historical margin was higher to self-adjust his ceiling price so as to enable him to realize that margin.
It is not contended that the provisions of Section 6 for the filing of pricing charts are invalid. On the contrary I think it is clear that those provisions are quite rea*808sonable and useful in the fair administration and enforcement of the regulation. But if we grant the propriety of requiring the filing of pricing charts it seems to me necessarily to follow that the fixing for those who do not choose to file such charts of a maximum margin at the lowest level known in the industry is not only reasonable but the only course which would not tend to defeat the fundamental plan of the regulation to require the members of the industry to file and post publicly their pricing charts. For if a substantial segment of the industry could obtain higher margins by refraining from filing pricing charts the regulation would be providing a powerful inducement for the evasion of its own provisions. I cannot hold that the Administrator acted arbitrarily in meeting this problem as he did.
I am authorized to say that Judge MA-GRUDER joins in this dissent.